Citation Nr: 0933825	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-38 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a laceration scar 
of the right thigh.

3.  Entitlement to service connection for a burn scar of the 
chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 
1973, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).   

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in April 2008.  

In June 2008, the Board remanded the case for additional 
development.  

The Board notes that in a written statement dated in July 
2009 the Veteran's representative raised a claim for service 
connection for psychiatric disorders other than PTSD.  In 
light of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record), the 
Board has recharacterized the issue as set forth on the title 
page.

The Veteran's psychiatric disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a 0.5 cm by 1 cm laceration scar of the 
right thigh which resulted from an accidental knife injury in 
service.

2.  The preponderance of the evidence shows that the Veteran 
does not have a burn scar of the chest.  


CONCLUSIONS OF LAW

1.  A laceration scar of the right thigh was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  A burn scar of the chest was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.02, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in August 2004, May 
2005, June 2007 and October 2007.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
2007 letters also included information regarding the 
assignment of disability ratings and effective dates in cases 
where service connection is granted.  The record also 
reflects that the originating agency readjudicated the 
Veteran's claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  Thus, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran has had a hearing.  The 
record before the Board contains service and post-service 
treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

I.  Entitlement To Service Connection For A Laceration Scar 
Of The Right Thigh.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  

During the hearing held in April 2008, the Veteran testified 
that during service he was working as a cook and he 
accidently injured his right leg on a knife.  He said that he 
could not walk for two weeks.  He recounted that during 
service the knife wound was packed to treat an infection, and 
they considered sending him for treatment at a hospital in 
Japan because the infection was so bad.  The Veteran said 
that he had gone to dermatology to have the scar analyzed, 
and one doctor said he did not have any signs of a scar, and 
another said that he did.  

Although the Veteran's service treatment records do not 
contain any references to the accidental knife injury, the 
Board finds that the Veteran's account of sustaining such an 
injury is credible.

The Board further finds that the Veteran has at least minimal 
residuals of such an injury.  A VA medical treatment record 
dated in September 2006 reflects that the Veteran was seen at 
a VA dermatology clinic where he reported that he had 
sustained a stab from a knife in service and would like the 
scar to be documented by the dermatology clinic.  On physical 
examination, it was noted that the right upper thigh and had 
a 0.5 cm by 1 cm atrophic scar.  

The Board finds that the Veteran has a 0.5 cm by 1 cm 
laceration scar of the right thigh which resulted from an 
accidental knife injury in service.  Accordingly, the Board 
concludes that a laceration scar of the right thigh was 
incurred in service.  The Board has considered McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) which held that the 
requirement that there be evidence of a current disability in 
a service connection claim is satisfied by evidence showing 
that the Veteran had such a disability at the time the 
Veteran filed claim for compensation, or during the pendency 
of that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Board's adjudication of the claim.  

II.  Entitlement To Service Connection For A Burn Scar of the 
Chest.

As to the burn scar of his chest, the Veteran testified that 
you could not see it but it was there.  The Veteran stated 
that the only time that it could be seen was when he got a 
suntan.  He said that after getting a burn on the chest in-
service he was seen one time in the field, and another time a 
day later and recounted that he was given a salve or cream to 
put on it.  He stated that he was not currently getting 
treatment.  

The service treatment records have been obtained, but do not 
note any scars of the chest.  The report of a medical 
examination at separation in October 1973 reflects that 
examination revealed a scar of the left wrist, but no other 
scars were noted.  

Similarly, the post service medical records do not contain 
any mention of chest scars.  A VA dermatology treatment 
record dated in February 2004 reflects that the Veteran had a 
history of Reiter's disease and complained of having mild 
scaling of the scalp, ear, legs, and genital area, but there 
was no mention of scars of the chest.  A VA dermatology 
record dated in April 2007 notes that the Veteran was given 
treatment for various skin diseases including seborrheic 
dermatitis; however scars affecting the chest were not noted.  
In fact, it was noted that the chest was "clear."  A 
private medical treatment record, which is not dated, states 
that the Veteran had a rash on his arms and chest.  However, 
the only diagnosis was petechiae, and there was no mention of 
scars due to burns or a knife wound.

The preponderance of the evidence shows that the Veteran does 
not have a burn scar of the chest, and has not had such a 
scar at any time since filing his claim.  The Court held in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
showing that the claimant has the claimed disability.  As 
such, the Board finds that a burn scar of the chest was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


ORDER

Service connection for a laceration scar of the right thigh 
is granted.

Service connection for a burn scar of the chest is denied.  

REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

The Veteran alleges that incidents in service caused him to 
develop PTSD.  The Veteran's DD 214 reflects that he was a 
food service specialist who had service in Vietnam.  During a 
hearing held in August 2006, he recounted that while in 
Vietnam they had to prevent villagers from stealing food out 
of Army trucks by hitting them with baseball bats.  He denied 
any situation such as incoming mortars.  In his substantive 
appeal statement, the Veteran reported that the basis of his 
claim for PTSD was a knife wound of the right leg in service 
and a burn in service.  In an undated earlier statement, he 
recounted that he had sustained a wound to the leg in service 
when he was poked in the right thigh by a knife while working 
in a kitchen.  The Veteran also reported that while on the 
shooting range a spent rifle shell fell inside his shirt and 
burned him.  

The evidence is mixed as to whether the Veteran currently has 
post-traumatic stress disorder.  A few VA records contain 
diagnoses of PTSD or equivocal diagnoses PTSD.  For example, 
a VA record dated in November 2001 indicates that a PTSD 
screen had been positive.  Another VA record also dated in 
October 2001 indicates that PTSD had been confirmed, yet 
contains a diagnosis of rule out PTSD.  An April 2004 record 
indicates that the Veteran had been diagnosed with PTSD but 
could not be treated until he had clean weekly urines.  A VA 
treatment record dated in January 2005 included diagnoses of 
Major depressive disorder with worsening symptoms, rule out 
seasonal affective disorder, and "possible PTSD."  The 
Board notes that none of these records contain any 
significant explanation for the basis of the PTSD diagnosis 
or the in-service stressor that could have resulted in such a 
disorder.  

The majority of treatment records show diagnoses other than 
PTSD.  A VA psychiatric screening record that is undated 
reflects that the Veteran denied having PTSD symptoms such as 
having nightmares of combat or other terrible experiences, 
having repeated memories or thoughts or images of bad things 
that had happened, feeling distant or cut off, or being super 
alert, watchful or on guard.  On the same form he also 
indicated that he felt that he should cut down on drinking.  
A VA record dated in July 2000 reflects a diagnosis of anemia 
secondary to chronic alcoholism.  A VA psychiatric counseling 
record dated in April 2004 reflects that the Veteran was 
given diagnoses of dysthymia and alcohol abuse.  A VA record 
dated in September 2004 reflects diagnoses of MDD [major 
depressive disorder], dysthymia, and rule out seasonal 
affective disorder.  A VA record dated in April 2006 contains 
diagnoses of MDD, recurrent, full remission; dysthymic 
disorder; substance induced mood disorder, rule out social 
phobia, ETOH dependence and Nicotine dependence.  A January 
2007 VA psychiatric record contains a diagnosis of ETOH 
dependence, with all other psychiatric diagnoses listed under 
the preface rule out.  Many other treatment records contain 
the same diagnoses.  A VA record dated in December 2004 
reflects that a PTSD screen was negative.  

In light of the conflicting evidence, the Board finds that 
additional development is warranted, to include obtaining 
additional more recent treatment records and another VA 
examination.  The VA has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
treatment records pertaining to 
psychiatric disability.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the nature, extent, onset and etiology 
of psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner must 
diagnose all psychiatric disabilities 
found to be present.  He or she must 
specifically rule in or exclude a 
diagnosis of PTSD.  The examiner must 
opine whether it is at least as likely 
as not that any psychiatric disability 
found to be present is related to or 
had its onset in service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Then the RO should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


